Citation Nr: 0906074	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right carpal tunnel syndrome.  

2.  Entitlement to a disability rating in excess of 10 
percent for left carpal tunnel syndrome.  

3.  Entitlement to a disability rating in excess of 30 
percent for depressive disorder.

4.  Entitlement to a compensable disability rating for 
hypertension.  

5.  Entitlement to a compensable disability rating for right 
foot hallux valgus status-post bunionectomy.

6.  Entitlement to a compensable disability rating for left 
foot hallux valgus.

7.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches.  

8.  Entitlement to service connection for a cervical spine 
disorder.

9.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1981 to December 1987 and from June 1990 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida dated February and April 2005.  

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right carpal tunnel 
syndrome is mild in severity as manifested by complaints of 
numbness and pain with typing and the use of splint for 
treatment.  There is no evidence of weakness, muscular 
atrophy, limitation of motion or sensory loss.  

2.  The Veteran's service-connected left carpal tunnel 
syndrome is mild in severity as manifested by complaints of 
numbness and pain with typing and the use of splint for 
treatment.  There is no evidence of weakness, muscular 
atrophy, limitation of motion or sensory loss.  

3.  The Veteran's service-connected depressive disorder is 
manifested by:  insomnia, fair affect, mildly dysphoric mood, 
and a Global Assessment of Functioning Scale (GAF) score of 
59.

4.  The Veteran's service-connected hypertension is 
manifested by the need to take continuous medication for 
control.

5.  There is no evidence of record showing that the service-
connected hypertension has ever been manifested by diastolic 
blood pressure predominantly 100 or more, or by systolic 
blood pressure predominantly 160 or more.

6.  The veteran's post-surgical right foot hallux valgus 
disability is manifested by: complaints of pain and 
difficulty walking, and x-ray evidence of post surgical 
changes to the first metatarsophalangeal joints.

7.  The veteran's left foot hallux valgus disability is 
manifested by a mild hallux valgus with normal x-ray 
findings.

8.  The veteran's service-connected headache disability is 
manifested by characteristic prostrating attacks which she 
reports occur up to twice a week; they are not manifested by 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

9.  Service treatment records are silent as to any complaints 
of, treatment for, or diagnosis of a left ankle disorder.

10.  There is no diagnosis of a current left ankle 
disability. 



CONCLUSIONS OF LAW


1.  The criteria for a disability rating in excess of 10 
percent rating for right carpal tunnel syndrome, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7 4.123, 4.124, 4.124a, and Diagnostic 
Code 8515 (2008).

2.  The criteria for a disability rating in excess of 10 
percent rating for left carpal tunnel syndrome, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including §§ 4.7 4.123, 4.124, 4.124a, and Diagnostic Code 
8515 (2008).

3.  The criteria for a rating in excess of 30 percent for 
depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9435 (2008).

4. The criteria for a compensable disability rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 ( 2008).

5.  The criteria for a 10 percent disability rating, but not 
higher, for right foot hallux valgus status-post bunionectomy 
have been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5280 (2008).

6.  The criteria for a compensable disability rating for left 
foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.71a, Diagnostic Code 5280 (2008).

7.  The criteria for a 30 percent disability rating, and not 
in excess thereof, for migraine headaches have been met for 
the entire period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.124a, Diagnostic Code 8100 (2008).

8.  A left ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided this notice, after she 
filed her claims for service connection, in an April 2004 
letter.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was provided this notice 
in a letter dated June 2006.  With respect to most of the 
issues on appeal, the Veteran has specifically indicated 
disagreement with the initial disability ratings assigned and 
the effective date of service connection.  She has been 
provided the necessary criteria and regulations with respect 
to these issues and has prosecuted her appeal accordingly.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Accordingly, once service connection was granted and ratings 
and effective dates were assigned section 5103(a) notice was 
no longer required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As all of the issues involving the 
disability ratings assigned involve the assignment of the 
initial disability ratings upon the grant of service 
connection, these requirements are not applicable in the 
instant case.

With respect to the duty to assist the Veteran, it is noted 
that medical records have been obtained in connection with 
her claims along with VA Compensation and Pension 
examinations.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; private 
medical records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the Veteran's claims 
for service connection and increased initial disability 
ratings.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999).  Such staged ratings are not subject 
to the provisions of 38 C.F.R. § 3.105(e), which generally 
require notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

A.  Carpal Tunnel Syndrome

Service connection is in effect for carpal tunnel syndrome of 
both the right and left wrist.  Review of the service 
treatment records reveals that the Veteran has consistently 
reported that she is right handed.  Each wrist is rated by 
analogy at a 10 percent disability rating under using the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8515 which 
contemplates paralysis of the median nerve.  A 10 percent 
rating contemplates mild incomplete paralysis of the median 
nerve for either the major or minor extremity. Moderate 
incomplete paralysis warrants the assignment of a 20 percent 
rating for the minor extremity and a 30 percent rating for 
the major extremity.  Severe incomplete paralysis of the 
median nerve warrants the assignment of a 40 percent rating 
for the minor extremity and a 50 percent rating for the major 
extremity.  Complete paralysis of the median nerve warrants 
the assignment of a 60 percent disability rating for the 
minor hand and 70 percent rating for the major hand.  
Complete paralysis of the median nerve is specifically 
described as "the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, and the index 
and middle finger remain extended; cannot flex distal phalanx 
of the thumb, defective opposition and abduction of the 
thumb, at right angles to the palm; flexion of wrist 
weakened; pain with trophic disturbances."  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

The general rating criteria for diseases of the peripheral 
nerves provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2008).  Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2008).

The Veteran has complained that her medical history was not 
considered in the disability ratings assigned for her 
service-connected carpal tunnel syndrome and that the October 
2004 VA Compensation and Pension examination was inadequate.  
However, review of the Veteran's service treatment records 
reveals that she was diagnosed with bilateral carpal tunnel 
syndrome in approximately 1996 and that she was treated for 
this disorder with splints.  

In October 2004 a VA Compensation and Pension examination of 
the Veteran was conducted.  She again reported pain in both 
hands since 1996 and that she was treated with splints and 
antiinflammatory medication.  She reported having symptoms of 
numbness and pain in both hands, especially when doing tasks 
such as typing and paper work.  She indicated that her 
symptoms are slightly worse on the right than the left and 
that she used splints for treatment.  She specifically denied 
any weakness or night symptoms.  Physical examination 
revealed DTRs of 2+ in the upper extremities and motor and 
sensory systems were grossly intact.  

In November 2004, a VA joints examination was conducted for 
Compensation and Pension purposes.  She reported that she 
used splints to the right upper extremity for her carpal 
tunnel pain and the right side is more symptomatic than the 
left.  She reported that she had not had a surgical release 
due to her fear of the surgical procedure.  She reported 
symptoms of pain and numbness in the bilateral hands with any 
sort of paperwork or typing activities.  She did not have any 
night symptoms and denied weakness.  Physical examination 
revealed that the upper extremities bilaterally were 
neurovascularly intact with full range of motion in the 
elbow, wrist, and hands.  The deep tendon reflexes were 2+/4 
and symmetric.  Muscle strength was 5/5 to the rotator cuff 
muscle groups of the upper extremities.  There was a negative 
Tinel's at the elbow, negative carpal tunnel compression and 
negative Phalen's test to the bilateral wrists.  Pain was 
produced only at the wrist crease.  There was no muscular 
atrophy of the hands or of the large muscle groups in the 
entire bilateral upper extremities.  The hands were otherwise 
found to be neurovascularly intact.  The diagnostic 
impression was mild carpal tunnel syndrome of the hands.  

Interestingly, post-service medical treatment records do not 
indicate carpal tunnel syndrome symptoms being reported or 
treated.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right carpal tunnel syndrome.  
The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected left carpal tunnel syndrome.  
The evidence of record reveals that the Veteran has symptoms 
of pain and numbness in both hands with such tasks as typing 
and paperwork which are treated with antiinflammatory 
medication and splints.  There is no evidence showing that 
the symptoms resulting from either the right or the left 
carpal tunnel syndrome represent a disability more than mild 
incomplete paralysis.  The VA examinations reported that 
there was no limitation of motion, muscular atrophy, 
weakness, or sensory loss.  The objective findings, including 
the November 2004 medical assessment of mild carpal tunnel 
syndrome of the hands, outweigh the Veteran's subjective 
reports that a higher evaluation is warranted.  Her reported 
symptoms have been considered in granting a 10 percent 
evaluation for bilateral carpal tunnel syndrome.  As such, 
the Board finds that she is properly assigned a 10 percent 
disability rating for moderate incomplete paralysis of the 
median nerve for each upper extremity and that increased 
disability ratings for each extremity must be denied.  
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515 
(2008).  Moreover, the evidence does not show material 
changes in the condition over distinct periods of time such 
that the consideration of staged ratings is warranted.  

B.  Depressive Disorder

Service connection has been granted for depressive disorder 
and a 30 percent disability rating has been assigned.  The 
Veteran retired after over twenty years of active service.  
Review of the Veteran's service treatment records reveals 
that later in her military career she sought treatment for 
feelings of depression.  The September 2003 retirement 
examination report indicates that she had symptoms of 
insomnia and depression since 2003.  

During an October 2004 general medical examination conducted 
for VA Compensation and Pension purposes, the Veteran 
reported having depression and anxiety attacks, usually at 
night.  The attacks were less frequent since she was able to 
sleep through the night using Ambien.  Associated with the 
anxiety attacks were palpitations and gasping for breath.  
The diagnoses included depression and anxiety attacks.  

In October 2004, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported feelings of being depressed for the last two years.  
She also indicated that she was being treated with 
prescription anti-depressant medication.  She reported 
symptoms of stress, insomnia, sadness, and lack of energy.  
She indicated that she had not been hospitalized for 
psychiatric symptoms.  She also indicated living with her 
husband, daughter, and step-daughter and that she was a 
college student taking classes.  Mental status examination 
revealed that the Veteran was alert and oriented.  Affect was 
fair but mood was mildly dysphoric.  Speech was normal.  
Insight, judgment, memory, attention and concentration were 
all intact, and there was no evidence of psychotic symptoms.  
The diagnosis was depression and a GAF score of 59 was 
assigned.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION, 
American Psychiatric Association (1994) (DSM-IV).  A GAF 
score of 51 to 60 is reflective of moderate symptoms (e.g., 
flat effect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning, e.g., few friends, conflicts with peers 
or co-workers). See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner specifically 
indicated that the Veteran had a two year history of 
depression mostly related to the job stress of her last 
military duty assignment and adjustment to various medical 
problems.  She was indicated to be relatively functional on 
her current medications and able to care for her family and 
attend college classes.  

Post-service treatment records dated in August and September 
2004 reveal a past medical history of depression and that she 
was seeking treatment for symptoms of insomnia and 
depression.  She was complaining that her current anti-
depressant medication was making her sleepy, but the treating 
physician suspected a change in her sleep cycle was to blame.  
She reported symptoms of anhedonia (decreased interest in 
work, socializing, family activities, sex, hobbies, and 
church), decreased appetite, insomnia, crying spells, 
decreased ability to concentrate, fatigue, sadness and 
feelings of worthlessness.  The symptoms were constant and 
overwhelming.  She denied suicidal ideation.  Mental status 
examination revealed that the Veteran was alert and oriented 
with appropriate affect and demeanor along with good insight, 
judgement and memory.  No objective symptoms of depression 
were noted.  She was treated with instructions to change her 
sleep cycle and some medication.  A follow up treatment 
record dated in November 2004, reveals no present symptoms of 
anxiety, depression, or sleep disturbance.  

None of the post-service treatment records contain GAF 
scores, and there is no indication of record that the Veteran 
is participating in any outpatient psychiatric treatment or 
counseling.  

As with all psychiatric disabilities, disability ratings for 
the Veteran's service-connected depressive disorder are 
assigned under the General Rating Formula for Mental 
Disorders.  A 10 percent disability rating contemplates

occupational and social impairment 
due to mild or transient symptoms 
that decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by medication. 

38 C.F.R. § 4.130, Diagnostic Code 9435.

A 30 percent disability rating contemplates 

occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

Id.

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  

A 70 percent disability rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
Veteran's service-connected depressive disorder.  The 
evidence of record reveals that the Veteran has some symptoms 
of depressed mood, and insomnia, but that she is functional, 
as she is able to take care of her family and attend college 
classes.  Her complaints of constant symptoms of moderate 
depression, sleep impairment, decreased appetite, decreased 
interest in work and other activities, decreased 
concentration, sadness and feelings of worthlessness have 
been considered.  While they and the GAF score of 59 support 
the 30 percent rating assigned to the disorder, there is no 
evidence of record showing psychiatric symptoms severe enough 
to warrant any disability rating in excess of 30 percent.  In 
that regard, it is noted that insight, judgment, and memory 
were intact and speech, affect, orientation and demeanor were 
all normal.  Accordingly an increased rating for depressive 
disorder must be denied.  The Board has considered whether 
staged ratings are warranted but finds that the evidence does 
not show a change in the severity of the condition such that 
distinct ratings are warranted for different periods of time.  



C.  Hypertension

Service connection has been established for hypertension at a 
noncompensable (0%) disability rating.  The Veteran asserts 
that she meets the criteria to warrant the assignment of a 10 
percent disability rating because she takes medication to 
control her hypertension.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is rated under Diagnostic Code 7101.  
A 10 percent disability rating is assigned when the diastolic 
pressure is 100 or more, or systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure of 100 or more who requires continuous medication 
for control.  A 20 percent rating contemplates diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
when the diastolic pressure is predominantly 120 or more.  
Finally, a 60 percent rating is assigned when the diastolic 
pressure is predominantly 130 or more.  The 60 percent rating 
is the highest rating assignable under this Diagnostic Code.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008)(emphasis 
added).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the Veteran's service-
connected hypertension.  The Board has reviewed all of the 
medical evidence of record.  The evidence of record reveals 
that separation examination of the Veteran was conducted in 
September 2003.  The examining physician specifically noted 
that the Veteran had been diagnosed with high blood pressure 
in 2000.  Other notations on the separation examination 
report confirm that the Veteran was prescribed medication to 
control her hypertension.  Her blood pressure was noted as 
being 124/94.  However, review of the service treatment 
records does not reveal any documentation of a history of 
systolic blood pressure being predominantly 160 or more or 
for a history of diastolic blood pressure of 100 or more.

Service treatment records dated prior to 2000 reveal normal 
blood pressure readings.  Service treatment records dated May 
2000 reveal blood pressure reading of 110/90.  In March 2002 
a cardiac evaluation of the Veteran was conducted because of 
symptoms of high blood pressure and heart palpitations; 
however electrocardiogram stress testing revealed normal 
results and the Veteran's blood pressure was noted to be 112/ 
64 at rest and 152/80 at full work load.  A December 2002 
treatment record reveals two blood pressure readings of 
136/90 and 132/100.  This is the only blood pressure reading 
in the service treatment records which shows a documented 
diastolic blood pressure of 100 or more.  The physician's 
assessment was "hypertension needing better control."  
Subsequent blood pressure readings were 124/84 and 122/84 in 
April 2003 and 120/80 in July 2003.  

In October 2004, VA examination of the Veteran was conducted.  
Blood pressure readings were:  120/80 in the right arm; 
120/80 in the left arm; and 120/80 lying down.

The preponderance of the evidence is against the Veteran's 
claim for an increased rating for her service-connected 
hypertension.  The Board has reviewed all of the medical 
evidence of record.  The Veteran's service treatment records 
are numerous and contain a large number of blood pressure 
readings.  While the Board has only mentioned a few readings 
above, review of all of the service treatment records fails 
to show any evidence that the Veteran ever had a history of 
diastolic blood pressure readings predominantly 100 or more.  
There is only one diastolic blood pressure reading in the 
service treatment records which is at 100.  The Board 
acknowledges that the Veteran is diagnosed with hypertension 
and has been on medication to control her blood pressure.  
However, there is no evidence showing a history, of diastolic 
blood pressure of 100 or more.  The Veteran's current blood 
pressure readings are normal indicating good control with 
medication.  Accordingly, as the criteria for a compensable 
disability rating are not met, the claim must be denied.  The 
Board has considered whether staged ratings are warranted but 
finds that the evidence does not show a change in the 
severity of the condition such that distinct ratings are 
warranted for different periods of time.  

D.  Hallux Valgus

Service connection was established for hallux valgus of the 
right foot and the left foot at noncompensable (0%) 
disability ratings.

Review of the service treatment records reveals that the 
Veteran had multiple surgeries to treat a bunion on her right 
foot beginning with a first surgery in approximately 1996.  
Subsequent surgeries in 1997 and 1999 removed a pin and 
hypertrophic scar tissue respectively.  

In October 2004, a VA examination of the Veteran was 
conducted.  Physical examination of the left foot revealed a 
mild hallux valgus with normal x-ray findings.  Examination 
of the right foot revealed a well healed residual surgical 
scar from the prior surgeries.  Some limitation of motion was 
noted with dorsiflexion to 20 degrees, plantar flexion to 30 
degrees.  There was x-ray evidence of post surgical changes 
to the first metatarsophalangeal joint, but was otherwise 
normal.  The diagnosis was "bilateral hallux valgus with 
residual pain secondary to surgery on the right foot."  The 
examiner noted that the Veteran was "not significantly 
limited by any of the above complaints.  These are mildly 
aggravating, but do not limit her ability to do functional 
activities on a daily basis.  

During an October 2004 general medical examination conducted 
for VA Compensation and Pension purposes, the Veteran 
reported that she had pain in the right foot due to the toe.  
She was unable to move the toe and sometimes could not walk 
due to the pain.  The diagnosis was bunionectomy.  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

Unilateral hallux valgus is rated under Diagnostic Code 5280 
which provides for 10 percent disability ratings for two 
separate criteria:  hallux valgus operated with resection of 
the metatarsal head; or, severe with symptomatology 
equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2008).  

Based on the evidence, the Board finds that the Veteran's 
disability warrants a 10 percent disability rating for 
evaluation for the right foot.  Specifically, the evidence 
shows that the Veteran required three separate surgeries on 
her right foot bunions during service and that she currently 
has pain that can result in an inability to walk.  
Accordingly, her disability most nearly approximates hallux 
valgus operated with resection of the metatarsal head or a 
severe disability, equivalent to amputation of the great toe.  
A 10 percent disability rating for the Veteran's service-
connected right foot hallux valgus is granted effective from 
the original date of service connection.  This is the highest 
rating available under Diagnostic Code 5280.  

The Board has considered whether a higher evaluation is 
warranted under the criteria for foot injuries, other, 
pursuant to Diagnostic Code 5284.  That code provides a 20 
percent rating for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.  The Note 
following the code provides that actual loss of use of the 
foot warrants a 40 percent rating.  As the disability picture 
presented in this case pertains to the great toe, rather than 
a disability that affects the foot as a whole, the Board 
finds that these criteria do not provide a basis for a higher 
rating in this case.  Again, the Board has considered whether 
staged ratings are warranted but finds that the evidence does 
not show that distinct ratings are warranted for different 
periods of time.  Instead, the Board finds that a 10 percent 
rating is warranted for the entire period of time covered by 
this appeal.   

The benefit-of-the-doubt doctrine has been considered in 
granting the increased disability rating.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The preponderance of the evidence is against the Veteran's 
claim for compensable disability rating for her left foot 
hallux valgus.  While the Veteran's September 2003 separation 
examination report reveals a diagnosis of bunions of both 
feet, the service treatment records only reveal complaints 
and surgical treatment for the right foot.  The 2004 VA 
examination report reveals physical findings of mild hallux 
valgus of the left foot with normal x-ray findings.  As this 
evidence does not show severe hallux valgus, equivalent to 
amputation of the great toe, a compensable disability rating 
for left foot hallux valgus must be denied.  The Board has 
considered whether staged ratings are warranted but finds 
that the evidence does not show a change in the condition 
such that distinct ratings are warranted for different 
periods of time.  

E.  Headaches.  

Service connection is in effect for migraine headaches at a 
10 percent disability rating.  The Veteran claims that she 
warrants the assignment of a 50 percent disability rating for 
this disability. 

The Veteran's service treatment records clearly establish 
that she was diagnosed with migraine headaches during active 
service.  She required treatment of this disability with 
various prescription mediations which changed over the years 
until her current medication was established.  The service 
treatment records also reveal that the Veteran would require 
periodic follow-up for her migraine headache to renew her 
prescription medication.

In October 2004, a VA examination of the Veteran was 
conducted.  She reported that she had migraine headaches one 
to two times a week with associated nausea, vomiting, and 
photophobia.  She indicated that she treated these attacks 
with prescription medication and rest.  Interestingly, post-
service medical treatment records dated in September and 
November 2004 noted a past medical history of migraine 
headaches, but neurologic evaluation in each instance was 
negative for active current complaints of headaches.  
Headache was a diagnosis in August 2004.  

The veteran's service-connected migraine headaches are 
currently rated as 10 percent disabling under Diagnostic Code 
8100.  Pursuant to Diagnostic Code 8100, a 10 percent 
disabling rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating 
contemplates migraine headaches where there is characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating 
contemplates migraine headaches which are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The evidence supports the assignment of a 30 percent 
disability rating for the veteran's service-connected 
headache disability effective from the date of service 
connection.  The medical evidence of record reveals that the 
Veteran has reported having headaches which require treatment 
with rest and medication which occur up to twice a week.  
Accordingly, a 30 percent disability rating for headaches is 
assigned effective from the date of service connection 
January 1, 2004.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected headaches.  While the veteran 
reports having prostrating headaches up to twice a week, 
there is no evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  In that regard, it is noted that despite a 
long history of migraine headaches, the Veteran had a full 
career in the Navy and retired after 20 years of service.  
Moreover, the current medical treatment records dated in 
September and November 2004, are negative for treatment of 
active complaints of headaches.  Finally, the evidence of 
record establishes that the Veteran is functional being able 
to care for her family and attend college classes.  There is 
no evidence of severe economic inadaptabilty resulting from 
the Veteran's service-connected migraine headaches.  
Accordingly, a disability rating in excess of 30 percent must 
be denied.  The Board has considered whether staged ratings 
are warranted but finds that the evidence does not show a 
change in the condition such that distinct ratings are 
warranted for different periods of time.  Instead, a 30 
percent disability rating, but no higher, is warranted for 
the entire period of time covered by this appeal.    

III.  Service Connection

The Veteran claims entitlement to service connection for a 
left ankle disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In October 2004, a VA examination of the Veteran was 
conducted.  She reported that during her last two years of 
service she had symptoms of pain and "problems" with her 
left ankle.  She specifically indicated symptoms of swelling 
and instability when walking over uneven surfaces.  However, 
she also indicated that she did not receive any treatment for 
these claimed inservice symptoms during active service.  
Review of her service treatment records confirms that there 
is no evidence of any complaints of, treatment for, or 
diagnosis of any left ankle disorder during service.  
Examination of the left ankle revealed dorsiflexion to 30 
degrees and plantar flexion to 40 degrees with excellent 
maintenance of subtalar motion as well as pronation and 
supination.  X-ray examination of the left ankle was 
essentially normal with no evidence of fracture, dislocation, 
or arthritic spurring noted.  The examining physician's 
impression was "recurrent symptoms of left ankle pain and 
mild instability."  However, the Board notes that there were 
no objective findings in the examination report indicative of 
pain or instability of the left ankle.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report having left ankle pain and instability during service, 
as well as her credibility.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In both Barr and Washington, the 
Court noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2007).

The Board first notes that there is no evidence of any 
complaints of, or treatment for left ankle symptoms during 
service.  The Veteran herself acknowledges that she was not 
treated for any left ankle symptoms during service.  A 
chronic condition was not found on the separation examination 
or on a VA examination conducted shortly after discharge.  
However, the Board notes that the veteran is competent to 
report having had continuing left ankle symptoms during 
service.   Layno, 38 C.F.R. § 3.159(a)(2).  

The preponderance of the evidence is against the claim for 
service connection for a left ankle disability.  While the 
Veteran is competent to report the symptoms that she 
experienced in service, there is no current diagnosis of a 
current left ankle disability.  That the recent impression 
indicates there are symptoms of left ankle pain and 
instability, that is not a diagnosis of a current disability.  
"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  While the Board notes that the VA examiner did not 
have the claims folder available, the Veteran's symptoms in 
service were recorded by the examiner.  As the presence of 
the claims folder, which by the Veteran's own reports did not 
contain references to ankle problems in service, was not 
necessary to conduct a physical examination to determine 
whether a current disability existed, the lack of the claims 
folder was harmless error.  Accordingly, service connection 
must be denied.  

IV.  Conclusion

As the preponderance of the evidence is against the claim for 
service connection and for disability ratings in excess of 
those assigned above, the "benefit of the doubt" rule is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 10 percent for right carpal 
tunnel syndrome is denied.  

A disability rating in excess of 10 percent for left carpal 
tunnel syndrome is denied.  

A disability rating in excess of 30 percent for depressive 
disorder is denied.

A compensable disability rating for hypertension is denied.  

A 10 percent disability rating, and not in excess thereof, is 
granted for right foot hallux valgus status-post 
bunionectomy, subject to the law and regulations governing 
the payment of monetary awards. 

A compensable disability rating for left foot hallux valgus 
is denied. 

A disability rating of 30 percent, and not in excess thereof, 
is granted for migraine headaches, subject to the law and 
regulations governing the payment of monetary awards.  

Service connection for a left ankle disorder is denied.  


REMAND

The Veteran claims entitlement to service connection for a 
cervical spine disorder.  The service treatment records 
clearly establish that the Veteran had injuries to the 
cervical spine during service.  She was involved in at least 
two motor vehicle accidents and was treated for complaints of 
neck pain during service.  In                                    
August  1999, the diagnosis was cervical strain and sprain 
with myofascitis and neuritis.  The October 2004 VA 
examination indicated an impression of "cervical pain," 
which is not a diagnosis of a disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
examination report indicated that x-ray examination of the 
cervical spine was within normal limits without evidence of 
disc space narrowing or osteophytes (arthritis).  However, 
the actual October 2004 radiology report is of record and 
clearly indicates the presence of both disc space narrowing 
and osteophytes in the Veteran's cervical spine.  Accordingly 
additional VA examination is necessary.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where she had been treated for her 
claimed cervical spine disability since 
her separation from service in 2003.  
Subsequently, and after securing the 
proper authorizations where necessary, 
make arrangements in order to obtain all 
the records of treatment from all the 
sources listed by the veteran which are 
not already on file.  

2.  The Veteran should be accorded an 
examination for cervical spine disorders.  
The report of examination should include a 
detailed account of all manifestations of 
the cervical spine disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer specific diagnoses of 
any current cervical spine disorders found 
to be present.  The examiner is requested 
to review the October 2004 VA radiology 
reports and indicate if the findings 
support diagnoses of arthritis and/or 
degenerative disc disease of the cervical 
spine.  The examiner is requested to offer 
an opinion as to whether any current 
cervical spine disorder is at least as 
likely as not (50% probability) related to 
the neck injuries noted during active 
service (diagnosed as cervical strain and 
sprain with myofascitis and neuritis) or 
any other incident of service.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, readjudicate the 
Veteran's claim for service connection 
for a cervical spine disorder.  If the 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


